Case 5:19-cv-00315-JPB-JPM Document 52 Filed 09/14/20 Page 1 of 8 PageID #: 454



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                             p
                                   WHEELING
                                                                                       SEP 1 4 2020
  DIANA MEY,                                                                     U.S. DISTRICT Co
                                                                                    WHEELING   wv0~~
                  Plaintiff,

  v.                                                CIVIL ACTION NO.: 5:19CV315
                                                    (BAILEY)


  MEDGUARD ALERT, INC., SAFE HOME
  SECURITY, NC., and
  LIFEWATCH, NC.,

                 Defendants.

         ORDER DENYING PLAINTIFF’S MOTION [411 TO COMPEL

        Currently pending is Plaintiff’s Motion to Compel, filed August 7, 2020. ECF No. 41.

 This Motion was referred to the undersigned by Order of Referral, entered August 19, 2020.

 ECF No. 44. On August 20, 2020, the undersigned entered an Order Setting Deadlines and Oral

 Argument/Evidentiary Hearing. ECF No. 45. Pursuant to said Order, Defendants, MedGuard

 Alert, Inc., and Safe Home Security, Inc. (“Defendants”) filed their response brief on

 August 21, 2020. ECF No. 47. Plaintiff filed her reply brief on September 2, 2020. ECF No. 48.

 An Evidentiary Hearing and Oral Argument was held on September 9, 2020. After considering

 the parties’ arguments, the applicable law, and the Court file, and after considering the arguments

 made during the September 9, 2020 hearing, the undersigned is prepared to issue a decision.



                                       I.
                           FACTUAL/PROCEDURAL HISTORY

        This case arises out of a set of phone calls allegedly made to Diana Mey despite her listing

 on the federal “DO NOT CALL” list. Plaintiff claims the Defendants’ attempted to sell their
Case 5:19-cv-00315-JPB-JPM Document 52 Filed 09/14/20 Page 2 of 8 PageID #: 455



 products and services to her through unsolicited robocalls in violation of the TCPA. Plaintiff also

 claims to have connected these Defendants directly to the robocalls she experienced with the help

 of a third-party, Stewart Abramson.

         In her Motion to Compel, Plaintiff seeks to compel answers to her second set of discovery,

 which was propounded upon Defendants on or about July 1, 2020. ECF No. 33. Among other

 things, this discovery seeks the name of the agent that assigned the monitoring agreement for

 Stewart Abramson to MedGuard.               As Plaintiff states in her brief, this information would

 “necessarily identify the MedGuard agent responsible for sending the unique prerecorded

 messages to Plaintiff and Abramson.” ECF No. 41, at pg. 3.



                                            II.
                                  ARGUMENTS OF THE PARTIES

     A. Plaintiff’s Arguments

         Plaintiff argues that Defendants’ responses to Plaintiffs second set of discovery constitute

 an effective refusal to answer this discovery.                 Plaintiff contends that Defendants have

 disingenuously sought extension after extension during discovery in a bid to avoid answering any

 of Plaintiffs discovery questions, and to avoid providing documents responsive to Plaintiffs

 document requests.        Plaintiff cites her first set of discovery, propounded on April 7, 2020

 [ECF No. 25], and which was not answered by Defendants until June 2020, as an example.’

 Plaintiff argues that Defendants’ answers to Plaintiffs second set of discovery is further proof of

 this design and plan.




  Medguard Alert, Inc. and Safe Home Security, Inc. answered Plaintiffs first set of discovery on or about June 16,
 2020. ECF No. 30 and 31.
                                                         2
Case 5:19-cv-00315-JPB-JPM Document 52 Filed 09/14/20 Page 3 of 8 PageID #: 456



            Plaintiff also objects to Defendants’ characterization of the discovery requests at issue as

 ‘follow up’ requests. Plaintiff maintains that the information sought via Plaintiffs second set of

 discovery is information which has been sought since the beginning of this litigation, including

 via Plaintiffs first set of discovery requests, but which has never been provided by Defendants.

 Plaintiff asks the Court to grant the instant Motion to Compel to avoid rewarding Defendants for

 their gamesmanship.

        B. Defendants’ Arguments

            Defendants argue that they are not obligated to answer Plaintiffs second set of discovery

 because they were propounded within thirty (30) days of the discovery end date,2 in violation of

 the District Court’s Scheduling Order. Defendants argue that these discovery requests violate the

 timelines and guidelines set forth in the District Court’s Scheduling Order, which should not be

 disregarded. Defendants further point out that Defendants attempted to arrange a joint motion for

 extension of discovery, but Plaintiff refused. Defendants argue that Plaintiff cannot now be

 permitted to violate the Court’s Scheduling Order and the discovery rules to obtain this late

 discovery.

            Defendants also point out that, despite Plaintiffs characterization of them, Plaintiffs

 second set of discovery requests do not relate in any way to Plaintiffs first set of discovery

 requests. Defendants note that Plaintiff has had since January 2020 to seek the information

 currently sought by Plaintiffs second set of discovery requests but has failed to do so. Defendants

 argue that they should not be compelled to respond to this late discovery because of Plaintiffs

 inactivity.




 2   July 13, 2020.
                                                     3
Case 5:19-cv-00315-JPB-JPM Document 52 Filed 09/14/20 Page 4 of 8 PageID #: 457



                                             III.
                                       APPLICABLE LAW

        Plaintiffs Motion seeks an Order compelling answers to discovery requests. As such, the

 following discovery rules are implicated by Plaintiffs Motion.

        Fed. R. Civ. P. 26 provides in relevant part as follows: “[pjarties may obtain discovery

 regarding any matter, not privileged, that is relevant to the claim or defense of any party, including

 the existence, description, nature, custody, condition, and location of any books, documents, or

 other tangible things and the identity and location of persons having knowledge of any

 discoverable matter.” Importantly, “relevant information need not be admissible at the trial if the

 discovery appears reasonably calculated to lead to the discovery of admissible evidence.”

        Fed. R. Civ. P. 33 governs interrogatories and provides in relevant part as follows: “[e]ach

 interrogatory shall be answered separately and fully in writing under oath, unless it is objected to,

 in which event the objecting party shall state the reasons for objection and shall answer to the

 extent the interrogatory is not objectionable.”       Further, all objections “must be stated with

 specificity.” Objections such as ‘overly broad, burdensome, oppressive, and irrelevant’ do not

 constitute specific objections within the meaning of the rule. Momah v. Albert Einstein Medical

 Center, 164 F.R.D. 412, 417 (E.D. Pa. 1996) (quoting Josephs v. Harris Corp., 677 F.2d 985, 992

 (3d Cir. 1982)).

        Fed. R. Civ. P. 34 governs requests for production and responses thereto, and provides in

 relevant part as follows: “[f]or each item or category, the response must either state that inspection

 and related activities will be permitted as requested or state with specificity the grounds for

 objecting to the request, including the reasons.” Further, “[am objection must state whether any

 responsive materials are being withheld on the basis of that objection. An objection to part of a

 request must specify the part and permit inspection of the rest.”
                                                   4
Case 5:19-cv-00315-JPB-JPM Document 52 Filed 09/14/20 Page 5 of 8 PageID #: 458



           Parties who have been served with interrogatories and/or requests for production of

 documents have thirty (30) days from the date of service within which to respond. A shorter or

 longer time may be stipulated to under the Rules or ordered by the Court. See Fed. R. Civ. P. 33

 and 34.

           Motions to Compel responses to interrogatories and requests for production are governed

 by Fed. R. Civ. P. 37(a)(2)(B), which provides in relevant part that, if a party declines to answer

 an interrogatory or request for production, the serving party “may move for an order compelling

 an answer, or a designation, or an order compelling inspection in accordance with the request.”

 The party opposing the motion to compel bears the burden of proving why the motion should not

 be granted. Rogers v. Tn-State Materials Corp., 51 F.R.D. 234, 247 (N.D.W.Va. 1970). Pursuant

 to LR Civ P 37.02(b) a motion to compel or other motion in aid of discovery is deemed waived if

 it is not filed within thirty (30) days after the discovery response or disclosure requirement sought

 was due.


                                                 Iv.
                                             DISCUSSION

           In addition to the aforementioned law, the District Court’s Scheduling Order governs the

 instant matter. Pursuant to the Scheduling Order [ECF No. 14], “[a]ll discovery shall be fully

 served and completed by July 13, 2020.” (Emphasis in original.) The Scheduling Order further

 provides that   “   {c]ompleted discovery’ as used in Fed. R. Civ. P. 16(b) means that all discovery

 requests are to be filed far enough in advance to be completed as required by the rules before the

 discovery deadline,” and that “motions to compel and all other motions relating to discovery in

 this civil action. are to be filed no later than one week after the discovery completion date.”
                      . .




                                                    5
Case 5:19-cv-00315-JPB-JPM Document 52 Filed 09/14/20 Page 6 of 8 PageID #: 459



 ECF No. 14 at p. 3. The Scheduling Order further provides that “[tlhe Court will not consider any

 untimely filed discovery related motions.” Id

        According to the District Court’s Scheduling Order, Plaintiff’s second set of discovery and

 Plaintiff’s Motion to Compel are untimely. Plaintiff’s second set of discovery was propounded

 less than two (2) weeks before the discovery completion date, and therefore did not provide

 Defendants’ thirty (30) days within which to answer said discovery as required by the District

 Court’s Scheduling Order. Further, the instant Motion was filed almost four (4) weeks after the

 discovery completion date, which is almost three (3) weeks beyond the deadline set in the District

 Court’s Scheduling Order. Because Plaintiff’s second set of discovery is untimely, and because

 the instant Motion to Compel is similarly untimely, the undersigned must deny the same.

        In making this ruling, the undersigned wishes to make clear that the undersigned

 considered the entirety of the record, including the substantive arguments for and against the relief

 sought by Plaintiff, and did not simply look at the filing dates to make this decision. Indeed,

 Plaintiff’s arguments regarding the issue of timeliness were thoroughly considered. While these

 arguments are compelling at first blush, upon a deeper examination, it is apparent that these

 arguments are without merit.

        Plaintiff first argues that Defendants’ delay in answering Plaintiff’s first set of discovery

 caused Plaintiff’s delay in propounding the second set of discovery.            However, it is not

 immediately clear from Plaintiff’s Motion or the Court record why Defendants’ alleged delay in

 answering Plaintiff’s first set of discovery prevented Plaintiff from propounding Plaintiff’s second

 set of discovery. Despite the extensive history regarding Plaintiff’s first set of discovery set forth

 in Plaintiff’s Motion, Plaintiff never states exactly why Defendants’ delay in answering Plaintiff’s

 first set of discovery prevented Plaintiff from propounding her second set of discovery.

                                                   6
Case 5:19-cv-00315-JPB-JPM Document 52 Filed 09/14/20 Page 7 of 8 PageID #: 460



         Plaintiff next argues that the information at issue in her second set of discovery had been

 previously requested in Plaintiffs first set of discovery, and therefore, the requests made in

 Plaintiffs second set of discovery are not new requests. Plaintiff supports this argument by

 weaving together language contained in her Amended Complaint, her Initial Disclosures, and in

 her first set of discovery. A comprehensive review of the aforementioned documents, however,

 does not support this argument. Indeed, there is no indication that the information which is being

 sought in Plaintiffs second set of discovery requests was explicitly requested prior to July 1, 2020.

 Moreover, even if it was, and if Plaintiff was still not in possession of the same by July 1, 2020, it

 is unclear why Plaintiff did not file a Motion to Compel regarding Plaintiffs first set of discovery

 instead of propounding a new set of discovery requests.

         Finally, it is important to note that Defendants proposed filing a joint Motion to extend

 discovery deadlines [ECF No. 47-1]. Such a move would have sought the District Court’s leave

 to amend the current Scheduling Order and would likely have obviated the need for the instant

 Motion to Compel. Plaintiff declined this offer. However, Plaintiff now seeks relief which would

 effectively amend the current Scheduling Order without leave of the District Court.               The

 undersigned does not have the authority to amend the current Scheduling Order, and thus, cannot

 grant Plaintiff the relief she seeks.



                                              V.
                                          CONCLUSION

         Accordingly, and for all of the foregoing reasons, Plaintiffs Motion [41] to Compel should

 be and is hereby DENIED.


         It isso ORDERED.

                                                   7
Case 5:19-cv-00315-JPB-JPM Document 52 Filed 09/14/20 Page 8 of 8 PageID #: 461




        Any party may, within FOURTEEN DAYS of this Order, file with the Clerk of the Court

 written objections identifying the portions of the Order to which objection is made, and the basis

 for such objection. A copy of such objections should also be submitted to the District Court Judge

 of Record. Failure to timely file objections to the Order set forth above will result in a waiver of

 the right to appeal from a judgment of this Court based upon such an Order.



        The Court DIRECTS the Clerk of the Court to mail a copy of this Order to any pro se

 party by certified mail, return receipt requested, and to



        Dated:

              ?~ /Lf                                         ~4AZZONE
                                                             ATES MAGISTRATE JUDGE




                                                   8
